Joseph Bums and Catherine Burns were husband and wife, and were employed as janitor and janitress of an apartment house in New York city. The building was about to be demolished and all of the tenants had moved out; and the Bums couple had engaged another apartment, and were to leave January 2, 1935. The building was known as a “ cold water ” apartment house, because neither heat nor hot water was provided by the owner for the occupants. As a part of their compensation the Burns couple were provided with an apartment which they heated themselves by the use of an oil stove, which they owned and for which they provided the fuel. The oil stove was knocked over or exploded about ten o’clock in the evening of January 1, 1935, and the apartment took fire therefrom. The janitor and janitress were so badly burned that both of them died as a result. There were no dependents, and the Industrial Board made separate awards of funeral expenses, and also awards of $1,300 in each ease to be paid into the special funds provided for in section 15, subdivisions 8 and 9, and section 25-a of the Workmen’s Compensation Law. There was no evidence before the Board to support the finding that the accident arose out of the employment. (Pisko v. Mintz, 262 N. Y. 176; Comr. of Taxation & Finance v. Fure, 241 App. Div. 644; affd., 264 N. Y. 678.) Award reversed, and claim dismissed, with costs against the State Industrial Board. Rhodes, MeNamee and Bliss, JJ., concur; Hill, P. J., and Crapser, J., dissent, and vote to affirm.